Title: Enclosure: John B. Church to Tench Coxe, 19 August 1797
From: 
To: 


Albany Augt. 19: 1797
Sir
I imagine this Letter will find you return’d to Philadelphia. I am much disappointed and regret that I was obliged to quit New York before I received an Account of your having arranged with Mr. Anthony the Division of the Lands. I have received a Letter from him that he fears he shall not be able to effect it with you, and that I must repair to Philadelphia in Person to procure a Settlement; I hope you will be so good as to complete this Business immediately with him and spare me the Trouble of a Journey there which would at present be exceedingly inconvenient to me and as I hope that by this Time every Obstacle to a Settlement is removed I flatter myself you will not put me to the Trouble of a Journey which I should take with regret. I am very respectfully Sir   Your mo: obedt hum Servt.
J B Church
I shall return to N York in a few Days, and hope to receive an Acot of the Settlement of this Business.
Tench Coxe Exqr.
